RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 07a0474p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                  X
                                        Debtor. -
 In re: LAQUITA D. CURRY,

 __________________________________________ -
                                                   -
                                                   -
                                                       No. 06-4217

                                                   ,
 TIDEWATER FINANCE COMPANY,                         >
                                      Appellant, -
                                                   -
                                                   -
                                                   -
          v.

                                                   -
                                       Appellee. -
 LAQUITA D. CURRY,
                                                   -
                                                  N
                           On Appeal from the Sixth Circuit
                             Bankruptcy Appellate Panel.
                 No. 05-36056—Lawrence S. Walter, Bankruptcy Judge.
                                   Argued: December 5, 2007
                            Decided and Filed: December 11, 2007
                    Before: GUY, MOORE, and GILMAN, Circuit Judges.
                                      _________________
                                           COUNSEL
ARGUED: James R. Sheeran, TIDEWATER FINANCE COMPANY, Chesapeake, Virginia, for
Appellant. Jeffrey R. McQuiston, SKELTON, MCQUISTON, GOURNARIS & HENRY, Dayton,
Ohio, for Appellee. ON BRIEF: James R. Sheeran, TIDEWATER FINANCE COMPANY,
Chesapeake, Virginia, for Appellant. Jeffrey R. McQuiston, SKELTON, MCQUISTON,
GOURNARIS & HENRY, Dayton, Ohio, for Appellee.
                                      _________________
                                          OPINION
                                      _________________
        RALPH B. GUY, JR., Circuit Judge. Tidewater Finance Company (Tidewater) appeals from
the judgment of the Sixth Circuit Bankruptcy Appellate Panel affirming the bankruptcy court’s order
denying Tidewater’s motion for relief from the automatic stay to allow for the sale of the debtor’s
repossessed automobile and overruling Tidewater’s objection to confirmation of the debtor’s
Chapter 13 plan based on its “cram down” treatment of the claim secured by that automobile.
Whether a bankruptcy appeal comes before this court by way of the Bankruptcy Appellate Panel
(BAP) or the district court, our review is of the bankruptcy court’s decision. Koenig Sporting


                                                1
No. 06-4217          In re Curry                                                             Page 2


Goods, Inc. v. Morse Rd. Co. (In re Koenig Sporting Goods, Inc.), 203 F.3d 986, 988 (6th Cir. 2000).
Because the bankruptcy court’s decision was made on stipulated facts, this appeal presents only
legal issues that we review de novo. Id.
        Tidewater argues that its prepetition repossession of the automobile, a 2000 Saturn SL,
limited the debtor’s rights to those available under Ohio law and precluded the debtor from
modifying Tidewater’s claim under 11 U.S.C. § 1322(b)(2). Tidewater relies on the same authority
and reiterates the same legal arguments as it did both before the bankruptcy court and on appeal to
the BAP. After careful review of the record, the applicable law, and the arguments presented on
appeal, we find that the bankruptcy court did not err in confirming the plan and denying relief from
the automatic stay. Further, because the reasons supporting this conclusion are so ably articulated
by the BAP, we find that issuance of a full written opinion by this court would be duplicative and
would serve no useful purpose. Accordingly, we AFFIRM the bankruptcy court’s order for the
reasons set forth in Tidewater Finance Co. v. Curry (In re Curry), 347 B.R. 596 (6th Cir. BAP
2006).